Aponte Jiménez, Juez Ponente
*217TEXTO COMPLETO DE LA SENTENCIA
La imputada-apelante, Raquel Erba Cruz, fue declarada culpable de una infracción a la Sección 5-201 de la Ley de Vehículos y Tránsito de Puerto Rico. Ante nos, por derecho propio, solicita que revoquemos la resolución emitida por el Tribunal de Distrito, Sala de San Juan, que declaró sin lugar su moción para desestimar la denuncia al amparo de la Regla 64 (N) de las de Procedimiento Criminal, 34 L.P.R.A. Ap. II, R 64(N). Además impugna la apreciación a que sometió el Tribunal de Instancia la prueba desfilada durante la vista del caso.
Al revisar el recurso presentado nos percatamos que no cumple con varios de los requisi-tos que requiere nuestro reglamento. El mismo omite expresar el Circuito Regional ante el cual se apela y no indica si la apelante se encuentra o no en libertad bajo fianza - Reglas 15(c) (3) y (5).  Tampoco expresa el modo y la fecha que se efectuó la notificación del recurso al fiscal y si ello se realizó dentro del término para establecer el recurso - Reglas 47  y 14 (c) (2).  Es relevante destacar que la notificación del recurso fuera del término para apelar, conlleva su desestimación. Pueblo v. Miranda Colón, 115 D.P.R. 511, 513 (1984).
Asimismo, la exposición narrativa de la prueba oral que se acompaña con el escrito de apelación, necesaria para considerar los errores apuntados, al igual que su aprobación, tampoco cumplen con lo requerido por la Regla 42 del mismo cuerpo de reglas.  La apelante se limita a exponer en su escrito un abreviado resumen de la prueba testifical que desfiló ante el Tribunal de Instancia sin acudir antes al mecanismo correspondiente para su aprobación. Por último, no obstante haber transcurrido sobre treinta (30) días desde la presentación del recurso de apelación, la apelante no ha sometido ante el Tribunal de Instancia para su aprobación la exposición narrativa de la prueba oral ni ha solicitado transcripción alguna de la prueba. Tampoco ha solicitado prórroga para realizar dicha gestión. En esta etapa tal omisión le impide perfeccionar el recurso, por lo que también procede su desestimación conforme lo dispuesto en la Regla 31(c) del Reglamento. 
Por el incumplimiento de las disposiciones citadas, se desestima el recurso presentado.
Lo acuerda el tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General
ESCOLIOS 95 DTA 62
1. "Regla 15(c):

(C) En casos criminales


El escrito de apelación en casos criminales contendrá lo siguiente:

*218(2).

(3) el Circuito Regional ante el cual se apela,

(4).

(5) una indicación de si el convicto se encuentra en libertad bajo fianza, en probatoria o recluido en una institución penal, y


2. "Regla 47. Notificaciones (A) Por las partes


Todo escrito presentado al Tribunal de Circuito de Apelaciones se notificará mediante entrega personal, por correo o por cualquier otro método de notificación autorizado, a las partes por conducto de sus respectivos abogados o a las partes mismas, si éstas no tuvieren abogado. El modo en que se efectuó la notificación constará en el propio escrito que se presente al Tribunal de Circuito de Apelaciones.


La notificación de todo recurso presentado al Tribunal de Circuito de Apelaciones se hará a todas las partes y al Secretario del Tribunal de Primera Instancia. El modo en que se efectúe tal notificación se hará constar en el escrito que se presente al Tribunal de Circuito de Apelaciones.

3. "Regla 14. Modo de formalizar la apelación
(A).
(B).

(C) Notificación de la apelación

(1).

(2) Casos criminales

El apelante notificará con copia del escrito de apelación al fiscal y certificará el haber hecho tal notificación en el mismo escrito de apelación dentro del término dispuesto en las Reglas de Procedimiento Criminal.

4. "Regla 42. Exposición narrativa

(A).

(B) La parte apelante o peticionaria, dentro del término de veinte (20) días de ordenada la preparación de una exposición narrativa de la prueba por el Tribunal de Circuito de Apelaciones, presentará dicha exposición ante el foro de primera instancia y la notificará a la parte contraria, la cual deberá presentar sus objeciones y proponer enmiendas dentro de los diez (10) días siguientes.


Tanto la presentación de la exposición narrativa como de las objeciones deberán ser notificadas al Tribunal de Circuito de Apelaciones.


Inmediatamente dicha exposición, con las objeciones o enmiendas, quedará sometida al Tribunal de Primera Instancia para su aprobación en el término de treinta (30) días. Al expirar dicho plazo sin que se hubiere aprobado y sin que mediaren objeciones, se entenderá aprobada la exposición narrativa. Una vez resuelta las objeciones, si alguna, y aprobada la exposición narrativa de la prueba, el Secretario de dicho Tribunal la notificará al Secretario del Tribunal de Circuito de Apelaciones. Los términos antes dispuestos podrán ser prorrogados mediante moción debidamente fundamentada y por justa causa."

*2195. "Regla 31. Desistimiento y desestimación
(A).

(B) Una parte podrá solicitar en cualquier momento la desestimación de un recurso por los motivos siguientes:

(1).

(2) Que no ha sido perfeccionado de acuerdo con la ley.

(3).
(4).

(C) El Tribunal de Circuito de Apelaciones podrá desestimar a iniciativa propia un recurso por cualesquiera de los motivos consignados en el inciso (B) precedente, sin perjuicio de lo dispuesto en la Regla 53."